Title: To James Madison from Robert Williams, 2 November 1811 (Abstract)
From: Williams, Robert
To: Madison, James


2 November 1811, Washington, Mississippi Territory. Offers to fill a judicial vacancy in the Orleans Territory occasioned by the death of Judge Mathews. States that he is making this application because some of his “most respectable neighbours & acquaintances” are about to relocate in the Opelousas and Attakapas, and they wish that he “should make one of their number, & fill this appointment”; the fact that the price of cotton is low and likely to get worse, while the reverse is the case with the price of sugar, “is the principal reason for this removal.” Points out that his past public services have been expensive and without emolument, and that his four years’ administration of the territory cost him about $3,600 more than his annual salary. If JM thinks it proper to make this appointment, he could both serve his country and recover partially some of his earlier sacrifices. Declares that JM knows him too well to require him to say more and requests an acknowledgment of his letter.
